Citation Nr: 9900049	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
paralysis of the left ulnar nerve with muscle hernia, 
residuals of a gunshot wound, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for a psychiatric 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Hudson, Counsel


INTRODUCTION

The appellant had active military service from October 1950 
to December 1953, and from March 1954 to May 1955.  The 
veteran was a prisoner of war (POW) of the government of 
North Korea from April 1951 to August 1953.

This appeal comes before the Board of Veterans Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied entitlement to increased 
evaluations for partial paralysis of the left ulnar nerve 
with muscle hernia, residuals of a gunshot wound, and a 
psychiatric disability.  This appeal also comes before the 
Board from a November 1996 rating decision which denied 
entitlement to a total disability evaluation based upon 
individual unemployability. 

In a June 1998 informal hearing presentation, the veterans 
representative raised several additional issues which have 
not been considered by the RO, and requested that they be 
referred to the RO for initial consideration, including the 
issue of entitlement to increased evaluations for the 
veterans service-connected post-operative scar of the left 
foot.  Further, the Board notes VA records in 1994 and 1995 
indicate that the veteran may have peripheral neuropathy.  
Although it was indicated on at least one occasion that it 
was most likely due to his history of alcohol abuse, a 
definite connection has not been confirmed, and, in any 
event, in view of his status as a POW, he must be considered 
for service connection for peripheral neuropathy, pursuant to 
38 C.F.R. §§ 3.307(a)(5) & 3.309(c) (1998).  These issues are 
referred to the RO for appropriate consideration.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that the VAs duty to 
assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA medical examinations.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  The most recent examination was in June 
1994, and an opinion regarding the level of industrial 
impairment resulting from his service-connected disabilities 
has not been rendered.  Therefore, an examination must be 
conducted, which includes the matter of whether the veterans 
service-connected disabilities render him unemployable.  

In addition, the issues raised by the veterans 
representative, for initial consideration, also included the 
issues of entitlement to an increased rating for keloid scar 
of the left deltoid muscle, and entitlement to a separate 
rating for injury to that muscle, pursuant to 38 C.F.R. 
§ 4.73, based on a June 1994 examination showing muscle 
atrophy.  The issue of entitlement to a separate evaluation 
for a scar of the left forearm was also raised.  The medical 
evidence of record discloses two scars of the left arm; the 
deltoid scar, and the forearm scar with muscle hernia, a 
residual of the service-connected gunshot wound.  
Consequently, consideration must be given to granting a 
separate evaluation for the forearm scar.  See Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994) (a veteran can be rated 
separately for different manifestations of the same injury, 
where none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions, without 
violating the rule against pyramiding).  

The June 1994 examination also noted loss of mass of the 
left deltoid muscle along the scars.  Since the forearm 
scar is part of the disability at issue, and since both scars 
were mentioned in connection with loss of muscle mass, it is 
our opinion that the issues raised on appeal involving the 
left arm, specifically, a separate rating for the forearm 
scar, an increased rating for the upper arm, keloid scar, and 
a separate rating for loss of muscle mass, are inextricably 
intertwined with the issue of an increased rating for partial 
paralysis of the left ulnar nerve with muscle hernia, 
residuals of a gunshot wound.  In this regard, a medical 
examination is going to be required to sort out the various 
etiologies and manifestations.  Consequently, a decision must 
be entered, addressing those issues, prior to an appellate 
decision on the certified issue. 

Additionally, during the course of the appeal, the entire 
section of the Department of Veterans Affairs (VA) Schedule 
for Rating Disabilities dealing with the evaluation of mental 
disorders was changed, effective November 7, 1996. 61 FEDERAL 
REGISTER 25569 (1996) (now codified at 38 C.F.R. §§ 4.125-
4.130). The United States Court of Veterans Appeals (the 
Court) has found that with the advent of revised schedular 
criteria, a veteran's claim for increased compensation must 
be made under the new criteria unless the old regulations are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet.App. 308 (1991); White v. Derwinski, 1 Vet.App. 519 
(1991).  The RO has not considered the revised criteria in 
evaluating the veterans claim for an increased evaluation 
for a psychiatric disorder.  Failure to do so is potentially 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.

2.  VA treatment records dated from 
January 1996 to the present time should 
be obtained from the appropriate 
facility.  

3.  The veteran should be scheduled for 
the appropriate VA examinations in order 
to determine (1) the manifestations and 
severity of any disabilities relating to 
his left forearm, including a left 
forearm scar, muscle hernia, and ulnar 
nerve neuropathy, to include whether 
there is any associated muscle loss; and 
(2) the manifestations and severity of 
the keloid scar of the left deltoid 
muscle, to include any associated muscle 
loss.  All indicated tests should be 
conducted, and all findings should be 
reported in detail, to include the extent 
of muscle loss, the cause(s) of the 
muscle loss, and whether the veteran has 
a griffin claw deformity.  The claims 
file, to include a copy of this remand, 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examiner is requested to offer an 
opinion concerning the extent to which 
occupational impairment is experienced by 
reason of the veterans left forearm 
disability and other service-connected 
disabilities.  A complete rationale for 
any opinion expressed must be provided.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the manifestations and severity 
of his depression with anxiety, and the 
resulting level of functional impairment.  
Consideration must also be given to the 
criteria set forth in the rating 
schedule, and the examiner must be 
furnished the claims file prior to the 
examination, as well as a copy of the 
current rating criteria for rating mental 
disorders.  All pertinent findings should 
be reported in detail, and the examiner 
should provide an assessment of the 
veterans Global Assessment of 
Functioning (GAF), with an explanation of 
the meaning and significance of the 
assigned value.  It is requested that the 
examiner document the presence or absence 
of every element contained in the rating 
criteria, and comment upon the effect of 
the veterans psychiatric disorder on his 
employability.

5.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

6.  Thereafter, the RO should adjudicate 
the veterans claims, including initial 
consideration of the issues of 
entitlement to an increased evaluation 
for a keloid scar of the left deltoid and 
entitlement to a separate evaluation for 
loss of muscle mass of the left deltoid.  
In addition, in connection with the claim 
for an increased rating for ulnar nerve 
neuropathy, the question of whether a 
separate rating should be assigned for 
the scar with muscle hernia should be 
addressed.  Additionally, if loss of 
muscle mass in the left forearm is shown, 
the question of whether the veteran would 
be assigned a higher rating under the 
criteria pertaining to muscle damage 
should be addressed.  

The RO should also review the claim for 
an increased rating for depression with 
anxiety, in light of the revised rating 
criteria for rating mental disorders.  
The veteran and his representative should 
be notified of the decision regarding the 
issues being considered for the first 
time, and informed of the veterans 
appellate rights.  Regarding the issues 
on appeal, including whether a separate 
rating is warranted for the left forearm 
scar with muscle hernia, if any issue 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
includes a copy of the revised 
regulations pertaining to the mental 
disorders section of the rating schedule, 
and any other pertinent rating criteria 
considered but not previously cited, such 
as for scars or muscle damage.

After completion of the requested development, the veteran and 
his representative should be afforded an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
